EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is a national stage application claiming priority to PCT/EP2017/075804, now WO2018073049, filed on October 10, 2017, which claims priority to European Patent Application Serial No. EP16194074.7, filed on October 17, 2016.

Allowable Subject Matter
Claims 1-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Cuypers et al. (WO 2016/036242 A1).
Regarding claim 1, Cuypers et al. discloses a thermochemical reactor system for a temperature swing cyclic process with integrated heat recovery comprising
5- at least two modules (TCM module M1 and TCM Module M2), wherein each module comprises at least one chemical reaction zone (CRZ) and at least one thermal energy storage unit (TES),
- wherein the at least two modules are operationally connected for at least one 10heat transfer fluid (HTF) for transporting heat between the two modules,
- wherein each chemical reaction zone (CRZ) comprises at least one reacting material that undergoes in a reversible manner an endothermic reaction at temperature Tendo and an exothermic reaction at temperature Texo, wherein Tendo and 15Texo differ from each other (see Figure 1B, page 1, line 5*29; and page 7, lines 4-15).
Cuypers et al. fails to disclose or suggest a reactor system
- wherein the at least one reacting material is provided in at least one encapsulation within each of the chemical reaction zones (CRZ) such that a contact of the reacting material and the at least one heat transfer fluid is avoided.
Claims 2-38 depend on claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 15, 2022, with respect to the objection to the specification, the objection of claim 10, and the 112(b) rejection of claims 3, 8, 10-12, 14 and 21 have been fully considered and are persuasive.  The objection to the specification, the objection of claim 10, and the 112(b) rejection of claims 3, 8, 10-12, 14 and 21 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774